Name: Commission Regulation (EEC) No 1942/92 of 14 July 1992 on the application from the beginning of the 1992/93 marketing year of a special measure, in the form of private aid, for durum wheat produced in Greece
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product;  distributive trades
 Date Published: nan

 15. 7. 92 Official Journal of the European Communities No L 196/21 COMMISSION REGULATION (EEC) No 1942/92 of 14 July 1992 on the application from the beginning of the 1992/93 marketing year of a special measure, in the form of private aid, for durum wheat produced in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairperson, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 8 (1 ) and (3) thereof, Having regard to Council Regulation (EEC) No 1582/86 of 23 May 1986 on particular intervention measures for cereals (3), Whereas the 1992 durum wheat harvest in Greece, which was particularly large, is posing problems, due in parti ­ cular to its exceeding regional needs ; whereas there is consequently a risk that huge quantities will be sent into intervention as soon as it opens ; whereas measures to remedy this situation should be taken ; Article 1 1 . The Greek intervention agency shall conclude storage contracts under the conditions laid down in this Regulation with holders of durum wheat produced in Greece who so request. 2. This special intervention measure shall cover a total quantity of 250 000 tonnes. Article 2 1 . The special intervention measure provided for in this Regulation shall involve the conclusion of contracts between the Greek intervention agency and the holders of durum wheat under the terms of which : (a) the holders shall undertake to store separately, in a specified place of storage capable of maintaining its quality, a specific quantity of durum wheat from the date of application until 30 September 1992 ; (b) the Greek intervention agency shall pay to the holders, at the end of the storage period referred to under (a), a daily premium, fixed at a standard rate of ECU 0,13 per tonne, to cover the cost of the opera ­ tion. Holders of cereals may receive this daily premium for the relevant storage period from 1 July 1992 at the earliest, provided that they provide proof of storage during the whole or part of that period . 2. Without prejudice to Article 5, the premium referred to in paragraph 1 (b) shall be granted for the quantity present in the place of storage throughout the storage period. For the purposes of this paragraph, however, a tolerance of 3 kilograms per tonne shall be allowed. 3 . The intervention agency shall check the existence and quality of applicants' stocks when applications are submitted. It shall also carry out, on a random basis, all checks necessary to verify the fulfilment of obligations throughout the period of the contract. The conditions referred to in Article 3 (6) (b), (7) and (8) of Regulation (EEC) No 689/92 shall apply. Whereas an initial measure has been taken in the form of a special invitation to tender for the export of durum wheat from Greece pursuant to Commission Regulation (EEC) No 1910/92 (4) ; whereas, however, this measure can have no immediate effects ; whereas, therefore, additional measures, applicable from the harvest, should be taken to reduce the quantity of durum wheat on the Greek market ; whereas these measures may take the form of private storage contracts between those holding durum wheat and the Greek intervention agency involving the granting of a storage premium ; Whereas the quantities covered by private storage contracts must fulfil the minimum quality criteria for intervention laid down by Regulation (EEC) No 689/92 of 19 March 1992 fixing the procedure and conditions for the taking-over of cereals by intervention agencies (*) ; Whereas the detailed rules necessary for the correct admi ­ nistration of the measure in question should also be laid down ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 139, 26. 5. 1986, p. 38. (4) OJ No L 192, 11 . 7. 1992, p. 20. 0 OJ No L 74, 20. 3 . 1992, p. 18. No L 196/22 Official Journal of the European Communities 15. 7. 92 of the export licence within the meaning of Article 21 of Commission Regulation (EEC) No 3719/88 (3). Article 6 1 . Aid shall be paid solely in respect of the contractual quantity. If the quantity actually stored during the contractual storage period is less than the contractual quantity and : (a) not less than 90 % of that quantity, the aid shall be reduced proportionately ; (b) less than 90 % but not less than 80 % of that quan ­ tity, the aid for the quantity actually stored shall be reduced by half ; (c) less than 80 % of that quantity, the aid shall not be paid. 2. Payment of the aid shall be made by the competent authorities as quickly as possible and by 31 December 1992 at the latest. Article 3 1 . Holders who wish to enter into such agreements must take a written application, which shall be taken as a firm commitment, to the intervention agency before 31 July 1992 indicating the quantity involved, which must be not less than 1 000 tonnes and not more than 100 000 tonnes. Applications shall be valid only if accompanied by proof that the holder has lodged a security of ECU 5 per tonne. 2. Where the total quantities for which the holders wish to enter into agreements exceed the quantities referred to in Article 1 (2), the intervention agency shall allocate the quantities to be covered by the agreements and which fulfil the criteria referred to in Article 4 on a pro rata basis according to the quantities offered by each holder. 3. The intervention agency shall inform the holders in writing, before 14 August 1992, of the quantities to be covered by the agreement. If the quantity allocated is less than 200 tonnes, the holder may withdraw from the agreement. 4. The primary requirements within the meaning of Article 20 (1 ) of Commission Regulation (EEC) No 2220/85 (') shall be :  not to withdraw a contract application,  to keep in storage, without prejudice to Article 5, the quantities covered by the contract. 5 . The security referred to in paragraph 1 shall be released for rejected quantities covered by applications. Article 4 To be eligible for the special intervention measure provided for in this Regulation, the durum wheat must be sound, fair and of marketable quality within the meaning of the second indent of Article 2 (2) and (4) of Regulation (EEC) No 689/92. Article 7 1 . Greece shall ensure that the conditions giving rise to entitlement to the aid are fulfilled. 2. The contracting party shall make available to the intervention agency all documentation, for each contract, permitting in particular the following information on the products placed in private storage to be verified : (a) the ownership at the time of placing in storage ; (b) the quantity and date of placing in storage ; (c) the presence of the products in the warehouse. 3. The contracting party or, where applicable, the operator of the storage warehouse, shall keep stock amounts available at the warehouse giving : (a) the identification of the products placed in storage ; (b) the date of placing in storage and the dates of actual removals from storage ; (c) the location of the products in the warehouse. 4. The products stored must be easily identifiable and must be identified individually by contract. 5. The intervention agency shall undertake : (a) for each contract, a check on compliance with all the obligations referred to in Article 2 ; (b) an unannounced sample check to ensure that the products are present in the warehouse ; (c) a compulsory check to ensure that the products are present in the warehouse during the final week of the contractual storage period. Article 5 1 . The storer shall be authorized, at his own request and on presentation of an export licence issued under the special measure provided for pursuant to Regulation (EEC) No 1910/92, to put an end to the agreement for all or part of the quantity covered by the storage contract. Commission Regulation (EEC) No 569/88 (2) shall apply mutatis mutandis. 2. The premium shall be paid for the period of storage in accordance with Article 2 ( 1 ) (b) up to the date of issue (') OJ No L 205, 3. 8 . 1985, p. 5 . (2) OJ No L 55, 1 . 3 . 1988, p. 1 . 0 OJ No L 331 , 2. 12 . 1988 , p. 1 . 15. 7. 92 Official Journal of the European Communities No L 196/23 6. Checks pursuant to paragraph 5 must be the subject of a report stating :  the date of the check,  its duration,  the operations conducted. The aid report must be signed by the official responsible and countersigned by the contracting party or, where applicable, by the operator of the warehouse and must be included in the payment file . Article 8 Where it is established and verified by the intervention agency that the declaration referred to in Article 3 is false, made either deliberately or through serious negligence, the contracting party in question shall be excluded from the scheme provided for pursuant to this Regulation. Article 9 1 . Greece shall inform the Commission of all provi ­ sions adopted for the application of this Regulation. 2. Greece shall notify the Commission by telex or by telefax : (a) before 31 August, of the quantities which are the subject of contract applications and of the quantities for which contracts have been concluded ; (b) every month, of the products and total quantities actu ­ ally in storage, and of the total quantities in respect of which the storage period had ended in accordance with Article 5. Article 10 The conversion rate to be applied to the different amounts referred to in this Regulation shall be the repre ­ sentative rate in force on 1 July 1992. Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1992. For the Commission Ray MAC SHARRY Member of the Commission